Citation Nr: 0636270	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  05-03 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized emergency medical service rendered at a non-VA 
facility on June 28, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 determination of the 
James A. Haley VA Medical Center (VAMC) in Tampa, Florida, 
wherein reimbursement or payment by VA of the cost of 
unauthorized medical services provided on June 28, 2003, by a 
non-VA medical facility, Florida Hospital, was denied.  In 
September 2005, the veteran testified at a Travel Board 
conference hearing.


FINDINGS OF FACT

1.  The veteran has a combined service-connected disability 
rating of 90 percent, and a 100 percent total disability 
rating based on unemployability due to service-connected 
disabilities.

2.  On June 28, 2003, the veteran was treated in the 
Emergency Department at Florida Hospital for complaints of a 
one day history of pain to the right arm, wrist, and fingers.

3.  Treatment on June 28, 2003, was not rendered in a medical 
emergency.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized private 
medical services provided on June 28, 2003, have not been 
met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1002 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the treatment provided on June 28, 
2003, was on an emergent basis and a VA facility was not 
feasibly available.

Review of the claims file reflects that service connection is 
presently in effect for post-traumatic stress disorder, 
evaluated as 50 percent disabling; seizure disorder, 
epilepsy, evaluated as 80 percent disabling; residuals of 
shell fragment wound, frontal region, evaluated as zero 
percent disabling; scar, shell fragment wound, right thigh, 
evaluated as zero percent disabling; and scar, shell fragment 
wound, left deltoid area, evaluated as zero percent 
disabling.  The veteran has a combined evaluation for 
compensation of 90 percent disabling and he is in receipt of 
a total disability evaluation based on individual 
unemployability, effective from September 2000.  

On June 28, 2003, the veteran was admitted to Florida 
Hospital for complaints of pain to the right arm, wrist, and 
fingers which had started one day prior to seeking treatment.  
At the time of his admission, he denied trouble breathing, 
cough, or chest pain.  The clinical impression upon discharge 
was right elbow pain.  

The Board finds that this report provides evidence against 
this claim, indicating a disorder that was not an emergency. 

In July 2003, the Chief Medical Officer reviewed the records 
received from Florida Hospital.  He noted that the condition 
for which the veteran was seen at the emergency department 
was not an emergency (pain of one day duration) and an 
attempt should have been made to use the VA facility which 
would have been available for a whole day on Friday, June 27, 
2003, at which time the veteran's health condition was 
already present.  Accordingly, the Chief Medical Officer 
recommended disapproval of payment for the emergency 
department admission.  The Board finds this report provides 
highly probative evidence against this claim.

During his September 2005 Travel Board hearing, the veteran 
testified that he began to experience shoulder pain on June 
27, 2003.  His daughter testified that she called VA in an 
effort of obtain treatment the following day and, upon 
mentioning his chest pain and swelling arm, she was 
instructed to take him to the nearest emergency room.  

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed: (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a), and 
(2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized, see 
38 U.S.C.A. § 1728(a).  See also Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  In this case, the veteran has not argued, 
nor does the evidence suggest, that prior authorization for 
private medical treatment on June 28, 2003, was obtained.  
Thus, the pertinent issue is whether he is eligible for 
payment or reimbursement for medical services that were not 
previously authorized.  

There is a three-prong test for meeting the requirements of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
Failure to satisfy any of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility.  Zimick v. West, 11 Vet. App. 45, 49 
(1998); see also Malone v. Gober, 10 Vet. App. 539, 542 
(1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The initial requirement is that treatment be for a service-
connected disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability.  However, treatment can be for 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability.  38 C.F.R. § 17.52.  

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120(b)(c).  

The Board also notes that payment or reimbursement for 
emergency services in non-VA facilities may be authorized 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177.  The 
provisions of the Act became effective as of May 29, 2000.  
The criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 include 
the requirement that the services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.

With respect to whether or not an emergency existed, neither 
38 U.S.C.A. § 1728 nor 38 C.F.R. § 17.120 provide a 
definition of when an "emergency" exists.  An emergency is 
defined as "a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action."  Hennessey, 7 
Vet. App. at 147 (1994) (citations omitted) (emphasis in 
original).  The Board observes that 38 C.F.R. § 17.1002, one 
of the regulations implementing the Veterans Millennium 
Health Care and Benefits Act, does define emergency services.  
See 38 C.F.R. § 17.1002(b).  Although certainly not a binding 
definition when considering reimbursement under 38 C.F.R. 
§ 17.120, it does provide a frame of reference.  

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and indicates that this standard is met if 
there is an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.

In this case, a review of the record indicates that, inasmuch 
as the veteran's right arm pain began one day prior to the 
day on which he sought emergency treatment, VA facilities 
were available had he sought treatment on the day on which 
his right arm pain initially began.  Significantly, although 
it is argued by and on behalf of the veteran that his 
symptoms at the time of treatment included complaints of 
chest pain, this is not shown by the contemporaneous 
treatment records from Florida Hospital.  Moreover, these 
records reflect that the veteran specifically denied chest 
pain, providing highly probative evidence against this claim. 

Even if the veteran's right arm pain increased in severity on 
June 28, 2003, as alleged by and on his behalf during the 
September 2005 hearing, this right upper extremity pain did 
not rise to an emergency situation based on the medical 
records cite above, which are found to outweigh the 
statements and testimony of the veteran.  Accordingly, the 
private medical treatment for which the veteran seeks payment 
or reimbursement was not of an emergent nature; thus, one of 
the requisite criterion set forth above is not met and 
reimbursement under the provisions of 38 U.S.C.A. §§ 1725, 
1728 and 38 C.F.R. §§ 17.120, 17.1002 cannot be granted.  

While the Board is sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
Additionally, "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  However, the 
VCAA does not apply in this case.  Specifically, the 
Secretary-enacted implementing regulations do not apply to 
this case, in which the governing regulations reside in Part 
17 of 38 C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).

ORDER

Payment or reimbursement of the cost of unauthorized 
emergency medical service provided to the veteran by Florida 
Hospital on June 28, 2003, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


